    Case 20-18488-MBK          Doc 628     Filed 01/06/21 Entered 01/06/21 14:53:55                   Desc Main
                                          Document     Page 1 of 5




      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
                                                                              Order Filed on January 6, 2021
      Caption in Compliance with D.N.J. LBR 9004-1                            by Clerk
      COLE SCHOTZ P.C.                                                        U.S. Bankruptcy Court
                                                                              District of New Jersey
      Court Plaza North
      25 Main Street
      P.O. Box 800
      Hackensack, New Jersey 07602-0800
      Warren A. Usatine, Esq.
      wusatine@coleschotz.com
      Felice R. Yudkin, Esq.
      fyudkin@coleschotz.com
      Rebecca W. Hollander, Esq.
      rhollander@coleschotz.com
      (201) 489-3000
      (201) 489-1536 Facsimile

      Counsel to the Debtor
      and Debtor in Possession


      In re:
                                                                       Chapter 11
      CONGOLEUM CORPORATION,
                                                                       Case No. 20-18488 (MBK)
                                                         1
                                               Debtor.
                                                                       Jointly Administered
                     STIPULATION AND CONSENT ORDER BETWEEN DEBTOR AND
                        STEVENS & LEE, P.C. AUTHORIZING APPLICATION OF
                          SECURITY RETAINER TO PRE-PETITION INVOICES


         The relief set forth on the following pages, numbered two (2) through five (5), is hereby
     ORDERED.


DATED: January 6, 2021




              The last four digits of the Debtor’s federal tax identification number are 8678. The Debtor’s
               1

     corporate headquarters is located at 3500 Quakerbridge Road, Mercerville, New Jersey 08619.



     61003/0001-21783397v4
Case 20-18488-MBK         Doc 628    Filed 01/06/21 Entered 01/06/21 14:53:55              Desc Main
                                    Document     Page 2 of 5



 (Page 2)
 Debtors:                CONGOLEUM CORPORATION
 Case No.                20-18488 (MBK)
 Caption of Order:       STIPULATION AND CONSENT ORDER BETWEEN DEBTOR AND
                         STEVENS & LEE, P.C. AUTHORIZING APPLICATION OF
                         SECURITY RETAINER TO PRE-PETITION INVOICES


          This Stipulation and Consent Order (the “Stipulation”) is made by and between

 Congoleum Corporation (the “Debtor”) and Stevens & Lee, P.C. (“Stevens & Lee” and, together

 with the Debtor, the “Parties”), individually and, in the case of the Debtor, by and through its

 counsel of record, with regard to the following facts:

          WHEREAS, on or around May 22, 2015, the Debtor retained Stevens & Lee to provide

 it with employment advice and provided Stevens & Lee with a $2,500 security retainer (the

 “Employment Advice Security Retainer”) in connection with that engagement; and

          WHEREAS, on or around June 30, 2015, the Debtor retained Stevens & Lee to provide

 it with general corporate advice and provided Stevens & Lee with a $2,500 security retainer (the

 “General Corporate Advice Security Retainer”) in connection with that engagement; and

          WHEREAS, on or around July 22, 2015, the Debtor retained Stevens & Lee to provide it

 with outside general counsel services and provided Stevens & Lee with a $10,000 security

 retainer (the “Outside General Counsel Security Retainer”) in connection with that engagement;

 and

          WHEREAS, on or around July 22, 2015, the Debtor retained Stevens & Lee to provide it

 with general environmental advice and provided Stevens & Lee with a $2,500 security retainer

 (together with the Employment Advice Security Retainer, the General Corporate Advice Security

 Retainer, and the Outside General Counsel Security Retainer, the “Security Retainers”) in

 connection with that engagement; and




 61003/0001-21783397v4
Case 20-18488-MBK           Doc 628     Filed 01/06/21 Entered 01/06/21 14:53:55             Desc Main
                                       Document     Page 3 of 5



 (Page 3)
 Debtors:                 CONGOLEUM CORPORATION
 Case No.                 20-18488 (MBK)
 Caption of Order:        STIPULATION AND CONSENT ORDER BETWEEN DEBTOR AND
                          STEVENS & LEE, P.C. AUTHORIZING APPLICATION OF
                          SECURITY RETAINER TO PRE-PETITION INVOICES


          WHEREAS, the Debtor filed a voluntary petition for relief under Chapter 11 of Title 11

 of the United States Code on July 13, 2020 (the “Petition Date”); and

          WHEREAS, on or around October 8, 2020, Stevens & Lee filed a proof of claim in the

 Debtor’s chapter 11 case [Claim No. 84] (the “Proof of Claim”), asserting a $71,572.23 claim for

 fees for services rendered secured by the $17,500.00 in Security Retainers held by Stevens &

 Lee; and

          WHEREAS, Stevens & Lee has requested that the Debtor consent to relief from the

 automatic stay to enable it to apply the $17,500.00 in Security Retainers to its total pre-petition

 claim irrespective of the basis for each individual retainer; and

          WHEREAS, the Debtor, in consultation with its advisors, has determined that Stevens &

 Lee has a valid security interest in the Security Retainers; and

          WHEREAS, the Parties wish to resolve issues relating to the application of the Security

 Retainers through this Stipulation;

          NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION WHICH

 THE PARTIES HERETO ACKNOWLEDGE RECEIVING, IT IS HEREBY

 STIPULATED, AGREED AND ORDERED AS FOLLOWS:

          1.       The recitals set forth above are hereby made an integral part of the Parties’

 Stipulation and are incorporated herein.




 61003/0001-21783397v4
Case 20-18488-MBK           Doc 628      Filed 01/06/21 Entered 01/06/21 14:53:55             Desc Main
                                        Document     Page 4 of 5



 (Page 4)
 Debtors:                 CONGOLEUM CORPORATION
 Case No.                 20-18488 (MBK)
 Caption of Order:        STIPULATION AND CONSENT ORDER BETWEEN DEBTOR AND
                          STEVENS & LEE, P.C. AUTHORIZING APPLICATION OF
                          SECURITY RETAINER TO PRE-PETITION INVOICES


          2.       Pursuant to 11 U.S.C. § 362(d)(1), Stevens & Lee shall be and hereby is granted

 relief from the automatic stay solely to the extent necessary to allow Stevens & Lee to apply the

 Security Retainers to its pre-petition claim.

          3.       Within three (3) days of the application of the Security Retainers to its pre-

 petition claim, Steven & Lee shall amend the Proof of Claim to reflect the reduced amount of its

 remaining claim against Debtor.

          4.       The Debtor and its successors and Stevens & Lee reserve all rights and remedies

 with respect to the validity of the balance of the Proof of Claim.

          5.       The Debtor and/or its successors are authorized to take any action necessary or

 appropriate to implement the terms of this Stipulation without further order from this Court.

          6.       The Bankruptcy Court will retain jurisdiction to resolve any and all disputes

 relating to this Stipulation.

                                 [remainder of page left intentionally blank]




 61003/0001-21783397v4
Case 20-18488-MBK         Doc 628    Filed 01/06/21 Entered 01/06/21 14:53:55      Desc Main
                                    Document     Page 5 of 5



 (Page 5)
 Debtors:                CONGOLEUM CORPORATION
 Case No.                20-18488 (MBK)
 Caption of Order:       STIPULATION AND CONSENT ORDER BETWEEN DEBTOR AND
                         STEVENS & LEE, P.C. AUTHORIZING APPLICATION OF
                         SECURITY RETAINER TO PRE-PETITION INVOICES


 AGREED AND STIPULATED TO:


  STEVENS & LEE, P.C.                           COLE SCHOTZ P.C.
  Pro Se                                        Counsel for Debtors and Debtors-in-Possession


  By:      /s/ Andreas D. Milliaressis          By:    /s/ Rebecca W. Hollander
           Andreas D. Milliaressis                     Rebecca W. Hollander
           485 Madison Avenue, 20th Floor              Court Plaza North
           New York, NY 10022                          25 Main Street
           Telephone (212) 537-0406                    P. O. Box 800
           Facsimile (610) 371-1237                    Hackensack, NJ 07602-0800
                                                       Telephone (201) 489-3000
                                                       Facsimile (201) 489-1536

  Dated: December 22, 2020                      Dated: December 22, 2020




 61003/0001-21783397v4
